Citation Nr: 0021282	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active service from October 1976 to May 1979.

A June 1985 RO rating decision denied service connection for 
a psychiatric disability.  The veteran was notified of this 
determination in June 1985 and he did not appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for a psychiatric disability and 
he submitted a claim for an increased (compensable) 
evaluation for postoperative residuals of nasal septal 
deformity.  This appeal came to the Board of Veterans' 
Appeals (Board) from an April 1994 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim for service connection for a psychiatric disability 
and denied an increased (compensable) evaluation for 
postoperative residuals of nasal septal deformity.

In a July 1999 decision, the Board determined that there was 
new and material evidence to reopen the claim for service 
connection for a psychiatric disability and that this claim 
was well grounded, denied an increased (compensable) 
evaluation for postoperative residuals of nasal septal 
deformity, and remanded the issue of service connection for a 
psychiatric disability to the RO for additional development 
and review of this claim on its merits.



FINDING OF FACT

An acquired psychiatric disability for VA purposes was not 
present in service or for many years later, and the veteran's 
current psychiatric disability, however classified, is not 
related to an incident of service, including trauma to the 
head from boxing.


CONCLUSION OF LAW

Schizophrenia, paranoid type, was not incurred in or 
aggravated by active service; nor may this disorder be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from October 1976 to May 1979.

Service medical records show that the veteran was treated for 
drug (hashish) abuse.  A DD Form 214, Report of Separation 
from Active Duty, shows that he was separated from service 
because of drug or alcohol abuse.  These records do not 
reveal the presence of any other psychiatric disorder.  The 
service medical records show that the veteran did some boxing 
while in service.

The veteran underwent a VA medical examination in July 1979.  
A psychiatric condition was not found.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1980's, 
1990's, and 2000.  The more salient medical reports with 
regard to the claim for service connection for a psychiatric 
disability are discussed in the following paragraphs.

A summary of the veteran's VA hospitalization in June 1984 
notes no past history of psychiatric treatment.  Axis I 
diagnoses were schizophreniform disorder and substance abuse, 
and an Axis II diagnosis of schizotypal personality disorder.

A summary of the veteran's VA hospitalization from July to 
August 1984 notes that the veteran had his first psychiatric 
hospitalization in June 1984.  The Axis I diagnosis was 
adjustment disorder with anxiety.  The Axis II diagnosis was 
schizotypal personality disorder.

The veteran underwent VA psychiatric examination in May 1985.  
No Axis I diagnosis was found.  The Axis II diagnosis was 
history of drug abuse induced psychosis in 1984.  

A private medical report reveals that the veteran had a MRI 
(magnetic resonance imaging) of the brain in December 1993.  
A history of multiple head trauma but possible tumor was 
noted.  The impression was focus of encephalomalacia or 
infarct seen in the right posterior putamen that may be the 
only residual of a prior head trauma.  

A summary of the veteran's VA hospitalization in December 
1993 shows Axis I diagnoses of paranoid type schizophrenia, 
and cocaine and alcohol dependence in partial remission.  
There was no Axis II diagnosis.

The veteran underwent VA psychiatric evaluation in November 
1994.  The Axis I diagnoses were paranoid schizophrenia, 
alcohol abuse, cocaine dependence in partial remission, and 
marijuana abuse.  There was no Axis II diagnosis.  

The veteran testified at a hearing in December 1995.  The 
testimony was to the effect that he had psychiatric symptoms, 
including hallucinations, while in service.

The veteran underwent VA psychiatric evaluation in July 1996.  
The Axis I diagnoses were undifferentiated type schizophrenia 
and past history of substance abuse.  An Axis II diagnosis 
was not found.


The veteran underwent a VA psychiatric examination in 
February 2000.  The Axis I diagnoses were paranoid 
schizophrenia, alcohol dependence by history in partial 
remission, and cocaine dependence by history in partial 
remission.  An Axis II diagnosis was not found.  The examiner 
who reviewed the medical evidence in the veteran's claims 
folder prior to the examination concluded that the veteran 
currently had paranoid schizophrenia and a history of alcohol 
and drug dependence, but that there was no medical evidence 
to suggest that these disabilities were related to an 
incident of service, including his boxing matches.



B.  Legal Analysis

As noted in the introduction section of this decision, the 
veteran's claim for service connection for a psychiatric 
disability is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

While the evidence indicates that the veteran has a history 
of a personality disorder and of alcohol and drug abuse, a 
personality disorder is not a disability for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  The payment of compensation 
for alcohol or drug abuse is prohibited as these conditions 
are considered to be the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a),(c)(2) (1999); VAOPGCPREC 
2-97, 2-98, and 7-99; Barela v. West, 11 Vet. App. 280 
(1998).

The service medical records reveal that the veteran boxed 
while in service, but these medical records do not show the 
presence of a psychiatric condition other than drug abuse.  
The post-service medical records do not show the presence of 
an acquired psychiatric disability until many years after 
service and these medical records do not link any psychiatric 
disability to an incident of service.  The veteran's lay 
testimony and statements are to the effect that he has a 
psychiatric disability that had its onset during service and 
that this condition is causally related to head trauma from 
boxing while in service; but these are not sufficient to 
support a claim for service connection for a disability based 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The MRI of the veteran's brain in 1993 suggested the 
possibility of a residual of head trauma and noted a history 
of multiple head trauma, but this medical report does not 
specifically link a psychiatric condition, however 
classified, to an incident of service.  Whereas the report of 
the veteran's VA psychiatric examination in February 2000 
contains the opinion that the veteran's current psychiatric 
disability, paranoid schizophrenia, is most likely not the 
result of an incident of service, including head trauma due 
to boxing.  

After consideration of all the evidence, including the 
testimony of the veteran, the Board finds that a psychiatric 
disability for VA purposes was not present in service or for 
many years later, and that the veteran's current psychiatric 
condition, however classified, is not causally related to an 
incident of service, including head trauma due to boxing.  
The preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a psychiatric disability is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

